

114 S2444 IS: Alternative Ammunition Manufacturing Act
U.S. Senate
2016-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2444IN THE SENATE OF THE UNITED STATESJanuary 19, 2016Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide for the disposition, within 60 days, of an
			 application to exempt a projectile from classification as armor piercing
			 ammunition.
	
 1.Short titleThis Act may be cited as the Alternative Ammunition Manufacturing Act. 2.Deadline for decision on application to exempt projectile from classification as armor piercing ammunitionSection 921(a)(17) of title 18, United States Code, is amended by adding at the end the following:
			
 (D)(i)An application to exempt a projectile from classification as armor piercing ammunition, that is received by the Attorney General on or after August 1, 2011, is deemed approved if the Attorney General does not disapprove the application within 60 days after the later of—
 (I)the date the application is so received; or (II)the date of the enactment of this subparagraph.
 (ii)If the Attorney General disapproves such an application, the Attorney General shall provide the applicant, in writing, with detailed findings of fact and the reasons for the disapproval..